         Case 1:20-cv-05441-KPF Document 30 Filed 07/28/20 Page 1 of 1

                                                                  DLA Piper LLP (US)
                                                                  1251 Avenue of the Americas
                                                                  27th Floor
                                                                  New York, New York 10020-1104
                                                                  www.dlapiper.com

                                                                  Anthony Paul Coles
                                                                  T (212) 335-4844
                                                                  E anthony.coles@us.dlapiper.com

July 28, 2020

Hon. Katherine Polk Failla
United States District Court
   for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Uniformed Fire Officers Association, et al. v. Bill de Blasio, et al.
       No. 20-cv-05441 (KPF) (RWL)

Dear Judge Failla:

       We write to bring to the Court’s attention supplemental authority in support of Plaintiffs’
motion for a preliminary injunction.
        On July 27, 2020, New York State Committee on Open Government issued an Advisory
Opinion “regarding the obligations of the City of Syracuse . . . under the Freedom of
Information Law (FOIL) in connection with requests for law enforcement disciplinary records,
specifically relating to unsubstantiated and unfounded complaints against a police officer.” (July
27, 2020 Letter (Exhibit A) at 1.)
       We appreciate the Court’s attention to this submission.

                                             Respectfully submitted,


                                             Anthony P. Coles

cc:    All counsel of record (via ECF)
       failla_NYSDChambers@nysd.uscourts.gov
